Citation Nr: 0844835	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  05-23 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of Department of Veterans Affairs 
(VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from October 1969 to October 
1971.  He died in late 1986.  The appellant is the former 
spouse of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision of the VA Regional 
Office (RO) in Montgomery, Alabama,  which denied the above 
claim.


FINDINGS OF FACT

1.  The appellant and the veteran were married in August 
1965.

2.  The appellant and the veteran were divorced in June 1986.

3.  The appellant and the veteran did not live together 
continuously prior to his death and their divorce has not 
been shown to have been due to the misconduct of, or procured 
by, the veteran without the fault of the spouse.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the veteran for the purpose of VA death benefits 
have not been met.  38 U.S.C.A. §§ 101, 103 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.206 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, there are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits. Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith, 14 Vet. App. at 231-2.  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  There is no dispute over the facts.  
The dispute is over whether the appellant is entitled to 
recognition as the surviving spouse of the veteran for the 
purpose of VA death benefits.

VA will refrain from providing assistance in obtaining 
evidence where the claimant is ineligible for the benefits 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R. § 
3.159(d).  See VAOPGCPREC 5-2004.  In this case, it is 
undisputed that the appellant and the veteran were divorced 
when he died, and that, as a consequence, she is ineligible 
by operation of law and regulation to receive VA death 
benefits.  The appellant has not contended that she 
continuously lived with him after the divorce, or that they 
otherwise established a second marriage to each other.  As 
such, no further action is required pursuant to the VCAA.

Recognition as the surviving spouse of the veteran

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2008).

The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  See 38 
C.F.R. § 3.50(a) (2008).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and who has not remarried or, in cases not 
involving remarriage, has not, since the death of the 
veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2008).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

The Court has held that one claiming to be the spouse of a 
veteran had the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the 
appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

The appellant asserts that she is entitled to VA death 
compensation and pension benefits as the surviving spouse of 
the veteran.  The record shows that she and the veteran were 
married in August 1965.  In support of her claim for 
benefits, she has submitted a Final Judgment Of Divorce dated 
in June 1986 showing that the veteran and the appellant were 
divorced.

The veteran apparently died in late-1986.  There is no death 
certificate of record.

The validity of a divorce decree, regular on its face, will 
be questioned by VA only when such validity is put in issue 
by a party thereto or a person whose interest in a claim for 
VA benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce.  38 C.F.R. § 
3.206.

As noted above, a copy of the Final Judgment Of Divorce dated 
in June 1986 verifying that the appellant and the veteran 
were, in fact divorced, is of record.  The appellant has not 
disputed the validity of the divorce decree, or contend that 
she and the veteran continuously lived together after the 
divorce or otherwise re-established a marriage.

The appellant claims that she is nonetheless entitled to VA 
benefits because she was the last person to be married to the 
veteran at the time of his death, and that she had not 
remarried.  Although sympathetic to the appellant's claim, 
the Board notes that in evaluating whether she is entitled to 
death compensation and pension benefits, only a "surviving 
spouse" may qualify for such benefits.  At the time of the 
veteran's death in late-1986, the appellant was not married 
to the veteran.  This is not in dispute.  It is irrelevant 
that neither she nor the veteran never remarried.  For this 
reason, the law prohibits the appellant from receiving 
benefits as the surviving spouse of the veteran.

In support of her claim, the appellant is also attempting to 
assert that she is entitled to VA benefits under 38 U.S.C.A. 
§ 103 as amended by Pub. L. No. 101-508.

Prior to 1970, a veteran's widow who remarried lost all VA 
benefits.  See Lyman v. Brown, 5 Vet. App. 194 (1993).  In 
1970, Congress amended section 103 of title 38, United States 
Code, so that "the remarriage of a widow of a veteran shall 
not bar the furnishing of benefits to her as the widow of the 
veteran if the remarriage has been terminated by death or has 
been dissolved by . . . divorce. . . ."  Pub. L. No. 91-376, 
§ 4, 84 Stat. 787, 789 (1970); 38 U.S.C.A. § 103(d).  At the 
same time, Congress amended section 3010 [now section 5110] 
of title 38, United States Code, by adding subsection (l) 
which stated, "The effective date of an award of benefits to 
a widow based upon termination of a remarriage by death or 
divorce shall be the date of death or the date the judicial 
decree or divorce becomes final, if an application therefor 
is received within one year from such termination."  Pub. L. 
No. 91-376, § 7, 84 Stat. 787, 790 (1970); 38 U.S.C.A. § 
5110(l).  The amendments took effect on January 1, 1971. Pub. 
L. No. 91-376, § 7, 84 Stat. 787, 790 (1970).

Thus, prior to November 1990, the provisions of 38 U.S.C.A. § 
103(d) and 38 C.F.R. § 3.55(a)(4) allowed for reinstatement 
of VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage, if that remarriage was 
terminated by a death, divorce, annulment, or if the 
remarriage was declared void.  These provisions were amended 
by the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 
101-508, § 8004, 104 Stat. 1388-348 (Nov. 5, 1990), to create 
a permanent bar to reinstatement of VA death benefits for 
those surviving spouses whose disqualifying relationship had 
been terminated and whose claim for reinstatement of benefits 
was not filed before November 1, 1990.  This statutory bar 
was later amended to allow reinstatement of VA death benefits 
for those surviving spouses whose disqualifying remarriages 
were terminated prior to November 1, 1990.  See Section 502 
of the Veterans' Benefits Programs Improvement Act of 1991, 
Public Law 102-86.

The Board finds that in spite of the appellant's assertions, 
38 U.S.C.A. § 103 as amended by Pub. L. No. 101-508, is 
inapplicable in this matter as she had never established 
entitlement to VA benefits as a surviving spouse which were 
subsequently terminated by her remarriage.  For this law to 
have been applicable, the appellant would have had to 
established entitlement to VA benefits as a surviving spouse; 
have had the entitlement terminated by her remarriage; and 
then have had the entitlement reinstated by the termination 
of her subsequent marriage.  This is clearly not the case in 
this matter as there is no prior entitlement to reinstate.

Given that the appellant and the veteran were divorced at the 
time of his death, the law does not recognize the appellant 
as a surviving spouse of the veteran for the purpose of VA 
benefits.  As the law and not the evidence of record is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis, 6 
Vet. App. at 430. 


ORDER

Recognition as the surviving spouse of the veteran for the 
purpose of VA death benefits is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


